third party communication date of communication month dd yyyy cca_2014092608423801 id uilc number release date from sent friday date am to cc bcc subject re tefra question under sec_6233 tefra applies if a purported partnership return is filed regardless of whether a valid partnership exists sec_6233 sec_301_6233-1 331_f3d_972 d c cir 88_tc_1405 see also sec_6231 state law determines whether a valid state trust exists if the trust instrument is unsigned the partnership return would create a minimum period for assessment under section based on the application of that provision under sec_6233 the underlying period for assessing the trust partners or its beneficiaries may be longer if they filed their returns after the purported partnership the actual authority of the person signing the return may be moot in light of the above provisions
